Citation Nr: 0412238	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for a psychiatric disorder, claimed as 
anxiety or panic attacks.  The veteran filed a timely appeal 
to this adverse determination.

The Board observes that in a previous August 2000 rating 
decision, the RO phrased the issue claimed by the veteran as 
entitlement to service connection for anxiety or panic 
attacks, but determined more broadly in its discussion that 
"The evidence does not show that a nervous condition, 
however characterized or identified, was incurred in 
service."  The issue was phrased similarly in the November 
2001 rating decision on appeal.  In the veteran's notice of 
disagreement (NOD) to this rating decision, the veteran 
indicated that his psychiatric disorder also included a 
component of sleep disturbance, and that he had been advised 
by his doctor that his disorder was PTSD.  Therefore, the RO 
changed the phrasing of the issue as entitlement to service 
connection for PTSD.  In the hearing held before an RO 
hearing officer in January 2003, accepted in lieu of a VA 
Form 9 substantive appeal, the veteran initially stated that 
he was seeking service connection for PTSD and a sleeping 
disorder, but clarified that the sleeping disorder was a 
symptom of and/or directly related to his PTSD, as his 
sleeping problems resulted both directly from his PTSD itself 
and from and the effect of the medication he took to treat 
his PTSD.  As such, the Board finds that the issue on appeal, 
as phrased on the cover page of this decision, is entitlement 
to service connection for PTSD, with anxiety, panic attacks 
and sleep disturbance all as components of this claimed 
disorder.

In December 2003, the veteran testified at a hearing held via 
videoconference before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

REMAND

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals that in June 
2002, a VA examination conducted a psychiatric examination of 
the veteran, following which a diagnosis of PTSD, chronic, 
with delayed onset was rendered.  Furthermore, the Board 
observes that the examiner explicitly based this diagnosis 
upon the veteran's report of having experienced traumatic 
stressors while in service.  Thus, the Board must next 
consider the remaining question of whether the veteran's 
reported inservice stressors themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Thailand was listed as a "Radio Relay and 
Carrier Operator," which is not a specialty which is, on its 
face, indicative of a combat role.  Moreover, the veteran's 
service records, including the service personnel records 
contained in the veteran's 201 File, do not otherwise contain 
any entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Accordingly, in view of the absence of any 
official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  Therefore, as the veteran has not 
been shown to have been engaged in combat with the enemy, any 
alleged inservice stressors must be verified, i.e., 
corroborated by credible supporting evidence.  

Following a review of the numerous and extensive stressor 
statements provided by the veteran both directly to VA and to 
examiners over the years, the Board has identified four 
stressful events which the veteran has reported.  These 
incidents can roughly be summarized as follows:

1.  Being a passenger in a C-124 military plane on a return 
flight from Ft. Greely, Alaska to Ft. Lewis, Washington in 
March 1964 when a propeller came loose, causing severe 
shaking of the plane and requiring the pilot to reduce 
altitude quickly and land at Eielson Air Force Base for 
repairs;

2.  Being a passenger in a second plane leaving either Wake 
Island or Okinawa which experienced a sudden drop in oil 
pressure, again causing the pilot to reduce altitude quickly 
and return to base;

3.  Being threatened by a knife-wielding drunken sergeant 
known to the veteran only as "Sergeant Skinner," who pinned 
him up against a wall and held a knife to his throat because 
he was purportedly "messing with" the sergeant's 
girlfriend.  The veteran reported that two Air Force captains 
grabbed the sergeant and pulled him away, probably saving the 
veteran's life, and that a military police (MP) officer with 
whom the veteran had been traveling witnessed this incident; 
and

4.  Experiencing an incident sometime between August and 
December 1964 at Udorn Air Base in Thailand, when he was in 
the back of a 21/2 ton windowless communications van with 
mounted radio and fly-swatter antennas, at which time he 
heard rifle fire, opened the van door and saw shots being 
fired, and shut the door and stayed in the van.  The veteran 
stated that all of the shooters, presumably North Vietnamese, 
escaped, and that none of the Thai guards or U.S. Air Force 
guards who were protecting the area were injured or killed.  
The veteran also stated that while he was not in the line of 
fire, he was only armed with a 45 caliber pistol, so he would 
not have been able to defend himself if he had been attacked.

The Board finds that some of these stressors are anecdotal in 
nature, and do not appear to be objectively verifiable.  For 
example, regarding the second reported stressor involving the 
plane mishap over the Pacific Ocean, the veteran was unable 
to provide any objective information, such as the date of the 
incident, the precise location of the flight's departure (he 
was unsure whether it was Okinawa or Wake Island), the type 
of plane, or other identifying information.  Furthermore, it 
does not appear that the plane suffered any damage, or even 
that an emergency landing was required.  On the contrary, the 
veteran has testified that no one was killed or injured in 
this incident, and that while he feared that this plane might 
crash or be forced to make a crash-landing, it was able to 
return safely to the military bases to make any needed 
repairs.  The veteran testified that he while it was possible 
that this incident was recorded somewhere, he doubted it 
since the plane did not actually crash.  

Regarding the third reported stressor involving the threat by 
the sergeant, the veteran testified in December 2003 before 
the undersigned Veterans Law Judge that this incident "never 
got put on any record," since no formal incident report was 
ever filed and no investigation was ever conducted into this 
incident.  He also testified before the undersigned Veterans 
Law Judge in December 2003 that he had subsequently tried to 
get in touch with an MP who had witnessed the incident to 
obtain a corroborating statement, but that he had "never 
been able to contact him."  

However, the Board finds that the other two reported 
stressors are potentially verifiable, thus warranting further 
VA development.  Regarding the first reported stressor 
involving an aircraft mishap over Alaska, the Board observes 
that since this incident may have involved some damage to the 
plane, required an emergency landing, and the veteran 
specified the month and year of the incident, the type of 
plane, the intended route, and the repair site, verification 
of this incident, while perhaps unlikely, is at least 
possible, such that further verification efforts are 
warranted.

In addition, the Board finds that the fourth reported 
stressor, in which the veteran and others in his unit came 
under attack at Udorn Air Base in Thailand sometime between 
August and December 1964, may be recorded in the unit records 
for the veteran's unit, i.e., Company A, 124th Signal 
Battalion, 4th Infantry Division.  Thus, the Board finds that 
further development is warranted in order to attempt to 
verify this stressor as well.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the Air Force 
or other appropriate government entity in 
an effort to verify the veteran's report 
of an in-flight emergency which occurred 
aboard a C-124 on a flight from Fort 
Greely, Alaska to Fort Lewis, Washington 
sometime in March 1964, in which a 
propeller came loose, requiring an 
emergency landing at Eielson Air Force 
Base, Alaska for emergency repairs.  If 
the Air Force responds that it does not 
possess such records, any further actions 
recommended by the Air Force to locate 
such records should also be accomplished.

2.  The RO should contact the United 
States Armed Services Center for Unit 
Records and Research (USASCURR) and 
request official unit records and 
histories for Company A, 124th Signal 
Battalion, 4th Infantry Division, during 
August, September, October, November and 
December 1964, to include any available 
Operational Reports-Lessons Learned.  Any 
documents obtained should be associated 
with the veteran's claims folder.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should then 
readjudicate the veteran's claim for 
service connection for PTSD, giving due 
consideration as to whether the 
information obtained pursuant to the 
preceding action paragraph serves to 
verify the veteran's reported inservice 
stressors.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



